DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenle et al. (2013/0253552).  Schoenle et al. disclose the invention substantially as claimed.  With respect to claims 1, 2, and 5, Schoenle et al. disclose, at least in figures 1, 2, and 11 and paragraphs [0036], [0037], [0053], [0062]-[0064], [0075], [0077], and [0122]-[0127]; a method for controlling rotational speed of a catheter assembly under various rotational loads, the method comprising: rotating the catheter assembly according to a first current limit (i.e., “selected speed,” according to para. [0064]) set in a processor (e.g., 40 or 240), the first current limit configured to control a rotational speed of the catheter assembly; calculating by the processor, an actual current value (i.e., “actual running speed”) during a rotational period of the catheter assembly with the first current limit; changing, by the processor, the first current limit to a second current limit (an adjusted “motor current” according to para. [0064]) when the calculated actual current value by the processor during the rotational period of the catheter assembly with the first current value is lower than the first current limit (I.e., the “actual running speed” is kept “as close as possible to the selected speed,” according to para. [0064].); wherein the method comprises monitoring, by the processor, during a plurality of rotational periods of the first current limit (I.e., rotational speed, current, and voltage are used to “detect particular milestones in the procedure” according to para. [0125].); wherein the second current limit base on the actual current value collected in a plurality of rotational periods in the plurality of rotational periods of the first current limit is set in the processor; wherein the method comprises calculating, by the processor, a current value in a rotational period with the second current limit; and updating a third current limit (e.g., no current at disablement of the motor, according to para. [0068]) calculated based on the current value in a rotational period from the second current limit; and wherein the third current limit is lower than the first current limit and the second current limit.  
With respect to claims 6-8, Schoenle et al. also disclose a method of limiting torque of a catheter assembly with a rotational profile, the method comprising:  23PATENTAttorney Docket No. rotatingrotating the catheter assembly at a target rotational speed according to a starting value (“selected speed”) for an initial current limit for a motor; calculating by a processor (e.g., 40 or 240), a motor current of the motor during a rotation of the catheter in a first direction (according to para. [0064]); changing (adjusting, according to para. [0064]) the current limit of the motor as a function of the initial current limit based on the calculated motor current (adjusted “motor current”) by the processor; wherein the starting value for the initial current limit is set in the processor to a default value when the catheter assembly is first activated (I.e., the catheter assembly may be set to a “preset” speed, according to para. [0075]); and wherein after the catheter assembly completes the rotational profile, the method further comprising: decreasing, by the processor, the changed initial current limit gradually (i.e., as the current drops) when the calculated motor current of the motor during the rotation of the catheter in the first direction is less than the starting value for the initial current limit of the motor.
	However, Schoenle et al. do not explicitly disclose limiting, by the processor, an actual current value during a rotational period of the catheter assembly to the first current limit, nor do Schoenle et al. explicitly disclose limiting, by the processor, a motor current during a rotational period of the catheter assembly to the initial current limit.  Nevertheless, Schoenle et al. teach, in para. [0122] and [0125], a processor (40) that may limit an actual current value or a motor current during a rotational period of the catheter assembly, including a first current limit or an initial current limit (e.g., an initial “relatively large current”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Schoenle et al., so that the processor limits an actual current value during a rotational period of the catheter assembly to the first current limit, or so that the processor limits a motor current during a rotational period of the catheter assembly to the initial current limit. Such a modification would allow changes in a motor current to be used to detect particular milestones in a procedure, including a first or initial current limit in the “initial portion of a procedure.”
Claims 3, 4, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenle et al. (2013/0253552) in view of Wulfman et al. (7,713,231).  With respect to claims 3 and 4, Schoenle et al disclose the invention substantially as claimed.  However, Schonele et al. do not explicitly disclose setting, by the processor, the second current value based on an average current value in the plurality of rotational periods of the first current limits, wherein a rotational period of the second current limit is a series of rotational periods of the first current limit. Wulfman et al. teach, at least in col. 8, lines 30-57; a console unit (100), wherein a first current limit may be preselected from a plurality of current limits (e.g., maximum, medium, and minimum power settings), wherein the console unit may have “override control features” for providing current limits for maintaining the first current limit or inactivating an operating head if a desired rotational speed is exceeded.  In other words, a processor (i.e., “control circuitry”) may calculate an average current value during a plurality of rotational periods of the first current limit, and if necessitated, the current value may be updated to (i.e., overridden with) a second current limit according to the power required, say, to remove obstructive material.  Additionally, the console unit may be “programmable” for changing power settings as desired. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Wulfman et al., to modify the method of Schonele et al. for setting, by the processor, the second current limit based on the average current value in the plurality of rotational periods of the first current limit, wherein a rotational period of the second current limit is a series of rotational periods of the first current limit. Such modifications would allow a user to control the catheter assembly and operate the assembly at desired and safe current limits during the course of a procedure.
With respect to claims 9-12 and 16, Schoenle et al. further disclose, in figures 5-7 and paragraphs [0081]- [0087]; a device handle (10) for cutting substances inside a body lumen, the device handle comprising: a slide assembly (11), the slide assembly including a drive shaft assembly (13) configured to rotate a catheter assembly, a motor (an “electric motor,” according to para. [0086]) configured to impart a rotational force to the drive shaft assembly and the catheter assembly, and a processor (40), wherein the processor is configured to: drive the catheter assembly so that the catheter assembly attains at a target rotational speed in a first direction; calculate an actual current value (“actual running speed”); change a second current limit (e.g., an adjusted “motor current” or a “dropped” current) in the first direction from a first current limit (e.g., a “selected speed” or a “large current”) in the first direction when the calculated actual current value by the processor during the rotation period of the catheter assembly with the first current in the first direction is lower than the first current in the first direction; and wherein the second current limit in the first direction is lower than the first current limit in the first direction; and24PATENT Attorney Docket No. alternate the driving of the catheter assembly between the first direction and the second direction (I.e., the motor may operate the drive shaft to move in “opposite” directions, according to para. [0115] and [0127]).
However, Schoenle et al. do not explicitly disclose the processor is configured to limit an actual current value during a rotational period of the catheter assembly to the first current limit.  Nevertheless, Schoenle et al. teach, in para. [0122] and [0125], a processor (40) that may limit an actual current value during a rotational period of the catheter assembly, including a first current limit (e.g., an initial “relatively large current”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the device handle of Schoenle et al., so that the processor limits an actual current value during a rotational period of the catheter assembly to the first current limit.  Such a modification would allow changes in a motor current to be used to detect particular milestones in a procedure, including a first current limit in the “initial portion of a procedure.”
However, Schoenle et al. also do not disclose that when a rotational speed in the first direction was not achieved at the target rotational speed, the processor is configured for setting a first current limit in the second direction that is higher than the first current limit in the first direction when driving the catheter assembly so that the catheter assembly attains at the target rotational speed in a second direction;  wherein when the rotational speed in the first direction exceeds the target rotational speed, setting the first current limit in the second direction that is lower than the first current limit in the first direction when drive the catheter assembly so that the catheter assembly attains the target rotational speed in the second direction; or wherein when the rotational speed in the first direction is achieved, setting the first current limit in the second direction that is the same as the first current limit in the first direction so that the catheter assembly attains at the target rotational speed in the second direction; and wherein the method includes alternating a rotational direction of the catheter assembly between a first direction and a second direction
Wulfman et al. further teach, at least in figure 3A and col. 9, line 34 to col. 10, line 4; a processor (200) configured for controlling “bi-directional output” of the drive motor (col. 9, lines 52-53 and lines 62-66 and col. 10, lines 3-4), wherein the “direction rotation selection” may be provided, and wherein current may be adjusted, regulated, or limited (according to col. 9, lines 43-50).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Wulfman et al., to modify the processor of Schoenle et al., so that the processor is configured to calculate an actual current value during a rotational period of the catheter assembly with the first current limit in the first direction and update the first current limit in the first direction to a second current limit when the calculated actual current value; and that when a rotational speed in the first direction was not achieved at the target rotational speed, the processor is configured for setting (i.e., overriding) a first current limit in the second direction that is higher than the first current limit in the first direction when driving the catheter assembly so that the catheter assembly attains at the target rotational speed in a second direction; wherein when the rotational speed in the first direction exceeds the target rotational speed, setting the first current limit in the second direction that is lower than the first current limit in the first direction when drive the catheter assembly so that the catheter assembly attains the target rotational speed in the second direction; or wherein when the rotational speed in the first direction is achieved, setting the first current limit in the second direction that is the same as the first current limit in the first direction so that the catheter assembly attains at the target rotational speed in the second direction; and wherein the method includes alternating a rotational direction of the catheter assembly between a first direction and a second direction.  Such modifications would allow a user to control the catheter assembly and operate the assembly at desired and safe current limits during the course of a procedure, and such modifications would allow the catheter assembly to be operated to the “desired rotation output” (according to Wulfman et al.: col. 9, lines 43-46) and/or allow adjusting of the size of the operating tip of the catheter assembly.
With respect to claims 13-15 and 17-20, Schoenle et al. also do not explicitly disclose that the rotational direction of each of the first direction and the second direction at the target rotational speed is eight revolutions; that a period of time in which the catheter assembly is not under a rotational load after the rotational direction of the catheter assembly in the first direction and the second direction at the target rotational speed, the period of time in which the catheter assembly is not under the rotational load includes a coast period in which the catheter assembly rotates and a rest period in which the catheter assembly does not rotate; that the target rotational speed is up to 3200 revolutions per minute, and the period of time in which the catheter is not under the rotational load is 0.4 seconds to 0.6 seconds; or that the rotational direction of each of the first direction and the second direction at the target rotational speed is eight revolutions at the current limit of the motor and the changed current limit of the motor.
Wulfman et al. also teach, in col. 7, line 57 to col. 8, line 12; that the console unit (100) that may gauge and control the rotational speed of the catheter assembly, wherein “the rotational speed…changes in real time to reflect the actual operating head speed as it is advanced through an obstruction,” and wherein a “timing mechanism…determines, and displays the elapsed time of operation.” Wulfman et al. further teach, in col. 9, line 43 to col. 10, line 4; that the rotational speed and the direction of rotation may be adjusted or changed according to the desired rotational output.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control the target rotational speed and direction of the catheter assembly; the period of time in which the catheter assembly is or is not under a rotational load; and current limits as desired, since it has been held that where the general conditions of a claim are disclosed in the prior art (e.g., variations in rotational speed and direction, periods of time for rotational loading, and current limits) discovering the optimum or workable ranges (of rotational speed, time periods of rotational loading, and current limits) involves only routine skill in the art.  In re Aller, 105 USPQQ 233.
Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive.  That is, as set forth in the rejections above, Schoenle indeed teaches a processor (40) that may limit an actual current value or a motor current during a rotational period of the catheter assembly, including a first current limit or an initial current limit (e.g., an initial “relatively large current”).  As stated in para. [0125] of Schoenle, the “current being fed to the motor and voltage applied to the motor may…vary over the course of a procedure.” That is, changes in a motor current may be used to detect particular milestones in a procedure, including, for example, a first or initial current limit in the “initial portion of a procedure.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771